Citation Nr: 0629178	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including an undiagnosed illness manifested by chest pain and 
symptoms of tachycardia.

2.  Entitlement to service connection for inflammatory 
arthritis, including an undiagnosed illness manifested by 
diffuse joint pain.

3.  Entitlement to service connection for diverticulitis, or 
an undiagnosed illness manifested by intestinal symptoms.

4.  Entitlement to service connection for a sleep disorder, 
including an undiagnosed disability manifested by sleep 
disturbances.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1992, including service in the Southwest Asia theater 
of operations from January 1991 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A hearing at the RO was held in April 2006, before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Generally, to prevail on a claim of service connection, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Gulf War may be compensated under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2006).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A review of the record indicates that in July 2000, the 
veteran submitted an application for VA compensation 
benefits, seeking service connection for "Persian Gulf 
Syndrome to include:  inflammatory arthritis, heart 
condition, diverticulitis - intestinal condition, and trouble 
sleeping."  

Upon receipt of his application, the RO sent the veteran 
letters in September 2000, December 2000, and June 2001, 
advising him of the evidence necessary to support his claims 
and asking him to submit or identify additional necessary 
evidence.  The veteran did not respond to any of the RO's 
letters.  

In October 2001, the RO sent the veteran a letter advising 
him that additional evidence was needed in connection with 
his claims.  He was advised that he was being scheduled for a 
VA medical examination and would soon be notified of the 
time, date and place of the examination.  He was advised that 
it was his responsibility to report for the examination, and 
was further notified of the consequences of his failure to 
report for the examination without good cause as delineated 
in 38 C.F.R. § 3.655.

According to documentation from the Tampa VA Medical Center, 
the veteran was thereafter scheduled for VA medical 
examinations, including VA joint, heart, intestinal, and Gulf 
War examinations.  The veteran, however, failed to report for 
the examinations, without explanation.

In a February 2002 rating decision, the RO denied the 
veteran's claims, essentially finding that the record lacked 
sufficient evidence on which to base an award of service 
connection.  The veteran appealed the RO's decision.  

In connection with his appeal, the veteran testified at a 
Board hearing in April 2006.  At the hearing, the veteran 
claimed that he had a heart condition, manifested by a racing 
heart and chest pain.  He claimed that he had undergone 
numerous diagnostic tests by private physicians, including a 
recent cardiac catherization, but that the results had been 
normal.  The veteran further testified that he had been 
treated during service for "strep throat that went into my 
body like a rheumatic fever."  He attributed his 
inflammatory arthritis and joint pain to that incident.  The 
veteran also indicated that he had a "diverticulitis 
intestinal condition," which caused symptoms such as nausea 
and vomiting.  He claimed that his symptoms had started 
during the Gulf War and had continued to the present day.  
Finally, the veteran claimed that he had a sleep disorder, 
which had been evaluated by private physicians, but the test 
results were inconclusive.  

At the hearing, the veteran responded to questions from the 
undersigned Veterans Law Judge regarding his failure to 
appear for his scheduled VA medical examinations.  The 
veteran testified that he had refused to report because he 
believed that VA wanted to perform a colonoscopy, which he 
did not believe was necessary.  He indicated that he would be 
willing to report for VA medical examinations in connection 
with his claims, as long as a colonoscopy was not performed.  
The undersigned Veterans Law Judge also emphasized to the 
veteran the necessity of submitting or identifying medical 
evidence in support of his claim.  See Constantino v. West, 
12 Vet. App. 517 (1999).

After the hearing, the veteran submitted a substantial supply 
of private medical records in support of his claim.  In 
pertinent part, these records include notations of a history 
of arthritis, rheumatic fever, diverticulitis, and symptoms 
of a sleep disorder and tachycardia.  These records further 
include the results of an October 2005 cardiac catherization 
and an October 2004 sleep study.

Based on the veteran's April 2006 hearing testimony, as well 
as his recent submission of medical evidence in support of 
his claim, the Board finds that he should be afforded another 
opportunity to appear for VA medical examinations in 
connection with his claim.  The Board finds that such an 
examination is necessary, based on the veteran's contentions 
and the evidence currently of record.  38 C.F.R. 
§ 3.159(c)(4) (2006).

The Board, however, wishes to advise the veteran that it is 
his responsibility to present and support a claim for 
benefits.  See 38 C.F.R. § 5107(a) (West 2002).  The United 
States Court of Appeals for Veterans Claims has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  He must be prepared 
to meet his obligations by cooperating with the VA's efforts 
to provide an adequate medical examination.  Olson v. 
Principi, 3 Vet. App. 480 (1992).

In that regard, the veteran is further advised that under 
applicable VA regulation, individuals for whom an examination 
has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2006).  When 
entitlement to a VA benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record.  38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) (2006).

In addition, the Board notes that although the veteran has 
been previously provided with a VCAA notification letter as 
required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the 
Court has since issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet had 
the opportunity to issue a letter complying with these 
additional requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2.  The veteran should be scheduled for 
appropriate VA medical examination(s) to 
determine the nature and etiology of his 
claimed heart condition, inflammatory 
arthritis, intestinal disorder, and sleep 
disorder.  The claims folder should be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s).  The examiner(s) should 
be requested to delineate the veteran's 
claimed symptoms, and comment whether 
there is any objective evidence that the 
veteran suffers from such symptoms.  If 
so, the examiner should opine whether it 
is at least as likely as not that such 
symptoms are attributable to a known 
clinical diagnosis or whether such 
symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
the claimed symptoms are attributable to 
a known clinical diagnosis, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed disorder is causally related to 
the veteran's active service or any 
incident therein, including treatment for 
acute rheumatic fever in July 1987.  

3.  After the above actions have been 
completed, the RO should review the 
evidence of record and readjudicate the 
claims on appeal.  If the claims remain 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


